Citation Nr: 0910927	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008) for residuals of 
a lumbar puncture performed at a VA Medical Center (VAMC) on 
April 1, 1999.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a lumbar puncture performed at a VAMC on April 
1, 1999.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 
1980.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision, 
in which the RO confirmed its April 2000 denial of the claim.  
The Board previously remanded this case in August 2003, 
January 2005, and September 2008.

The Veteran's first videoconference hearing was conducted in 
November 2004 by a now-retired Veterans Law Judge.  He 
testified at another videoconference hearing before the 
undersigned Acting Veterans Law Judge, in December 2008.  
Copies of the hearing transcripts are in the record.

The Veteran submitted additional evidence, without a waiver 
of RO review, in January 2009.  As this evidence concerns 
psychiatric and headache treatment, not treatment for lumbar 
radiculopathy, it is accordingly not relevant to the issues 
on appeal and a remand to the RO for consideration of such 
evidence is not required under 38 C.F.R. § 20.1304(c) (2008).

While this case was considered by the RO on a de novo basis, 
the Board notes the claim was previously denied in an 
unappealed rating decision issued in April 2000.  The Board 
has a legal duty to address the "new and material evidence" 
requirement of 38 C.F.R. § 3.156(c) regardless of the actions 
of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a lumbar puncture was 
initially denied in an unappealed April 2000 rating decision.

2.  Evidence received subsequent to the April 2000 denial is 
so significant that it must be considered to decide fairly 
the merits of the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
lumbar puncture.

3.  Any additional disability the Veteran may have incurred 
as a result of a lumbar puncture was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers, or the result of an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a lumbar puncture performed at a VAMC on 
April 1, 1999.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for claimed residuals of a 
lumbar puncture performed at a VAMC on April 1, 1999, are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

Initially, given the Board's favorable disposition of the 
petition to reopen, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.

Here, in an August 2005 post-rating letter, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA.  After 
issuance of the notice described above, and opportunity for 
the appellant to respond and testify, the supplemental 
statements of the case (SSOCs) issued in May 2008 and 
September 2008 reflect readjudication of the claim.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an statement of the case (SOC) or an SSOC, is sufficient 
to cure a timing defect).

In the present appeal, although the Veteran was not 
specifically provided the notice required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  With respect to the claim that 
has been denied, no disability rating or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran in not notifying him of the evidence pertinent 
to these elements.
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA and private records have been 
obtained.  Lay statements and hearing transcripts have been 
associated with the record.  Additionally, he was afforded a 
VA examination in December 2006.  The Board acknowledges 
that, during the December 2008 videoconference hearing, the 
Veteran was dissatisfied with that examination as he thought 
that he was supposed to be given additional electromyography 
(EMG)/nerve conduction studies (NCS).  But the December 2006 
VA examiner did not perform such tests, noting that he had 
already given the Veteran two and had already explained that 
the Veteran has nerve damage and that there was no reason to 
do another test and that he would just fill a report out and 
that was all that the examiner did.  Contrary to the 
Veteran's assertion there was no requirement that additional 
EMG/NCS be performed by the December 2006 VA examiner.  This 
examiner provided the requested opinion sufficient for a 
decision to be rendered in this case, so another examination 
is not warranted.

The Board is cognizant that the Veteran has been awarded 
Social Security Administration (SSA) benefits, effective from 
November 1998.  An April 1999 Disability Determination and 
Transmittal form, however, indicates a primary diagnosis of 
intractable cluster headaches and no established secondary 
diagnosis.  The Veteran has not otherwise suggested that his 
claimed disability was addressed in conjunction with his SSA 
claim.  It thus appears that there is no reasonable 
possibility that SSA records would be "relevant" under 
38 C.F.R. § 3.159(c)(2), and the Board will accordingly not 
remand this claim again for such records.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the appellant or to have any effect on the matters decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Petition to Reopen

In this case, the veteran's initial claim was denied in an 
April 2000 rating decision; while the first page of the 
rating decision and the April 2000 notification letter 
contains references to a service-connection claim, the claim 
was discussed in terms of 38 U.S.C.A. § 1151 in the body of 
the rating decision.  The Veteran never filed a notice of 
disagreement with regard to this rating decision, rendering 
it "final" as to the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103 (2000).

Here, the appellant petitioned to reopen the previously 
denied claim for compensation under 38 U.S.C.A. § 1151 in May 
2000.

Regarding petitions to reopen filed before August 29, 2001, 
38 C.F.R. § 3.156(a) defined new and material evidence as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 2000 
rating decision. Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45,620-45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2008)).

Since the April 2000 decision, evidence addressing the 
question of a causal link between a VA lumbar puncture and 
the claimed disability has been received.  As described in 
detail below, this evidence includes VA treatment records 
dated in November 1999 and August 2002, showing the results 
of a November 1999 EMG and an August 2002 VA record 
reflecting no EMG evidence of active right lumbosacral 
radiculopathy.  In addition, a December 2006 VA examiner's 
review of the claims file revealed that the polyneuropathy 
noted on an April 1999 EMG could not have been caused by a 
spinal tap.  As this evidence bears directly and 
substantially on the question of whether there is the claimed 
disability and any causal link to such disability, it is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

III.  1151 Claim

Given that all necessary notification and development, 
including a VA examination, has been accomplished in this 
case, the Board will address the reopened claim on a de novo 
basis.  As noted above, the RO has already done the same.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

Under the provisions of 38 U.S.C.A. § 1151, a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault is necessary for 
entitlement to compensation for claims filed on or after 
October 1, 1997, as here.  The proximate cause of death must 
also be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran has asserted that he developed 
radiculopathy of the lower extremities as a result of a 
lumbar puncture performed at a VA facility in April 1999.  
During his November 2005 videoconference hearing, the Veteran 
testified that he was still experiencing difficulties with 
all four extremities.  He indicated that he was receiving 
treatment at a VA facility, including physical therapy, and 
that a recent EMG showed nerve damage.  During his December 
2008 videoconference hearing, the Veteran indicated that he 
started falling down and stuff and his legs would tingle and 
his arms would tingle after the lumbar puncture performed in 
April 1999.  He admitted that he had consented to the April 
1999 procedure and that no doctor has opined that the claimed 
disability was caused by carelessness, negligence or lack of 
proper skill or error in judgment or similar instance on VA's 
part.  The Veteran could not recall whether the VA doctor 
explained the possible side effects of the procedure.

The Veteran was hospitalized at a VA facility from March to 
April of 1999 for chronic cluster headaches.  At admission, 
the Veteran reported that his headaches were accompanied by 
right anterior thigh numbness and left heel pain.  During 
this hospitalization, the Veteran underwent a lumbar 
puncture, the risks of which were discussed with him in 
advance.  The Veteran was discharged in stable condition, 
with no complaints of radiculopathy noted at discharge.  

Within several days of discharge from the hospital, however, 
the Veteran was seen at a VA facility with complaints of low 
back pain radiating down into the right buttock.  Nerve 
conduction studies performed the same month revealed a mild 
diffuse sensorimotor peripheral neuropathy, with mild right 
L5 paraspinal spontaneous activity of uncertain clinical 
significance.  This was noted to possibly reflect a mild 
local trauma to the muscle, or the most minimal 
electrophysiologic evidence of a mild right low lumbar or 
upper sacral radiculopathy.  Chemical irritation of the nerve 
root or muscle, or a patchy peripheral neuropathy, was also 
found to be possibly consistent with this EMG pattern.  A 
further VA hospital report, from April 1999, contains a 
notation of the Veteran's complaints of low back pain in the 
lumbar region and occasional radiation down the right buttock 
following the recent spinal tap.  

The Veteran underwent a VA EMG in November 1999.  This study 
revealed mild diffuse neuropathy, with no definite 
electrophysiologic or clinical evidence of a right or left 
lumbosacral radiculopathy.  The examiner noted that the 
Veteran's right leg symptoms could, in part, be due to 
meralgia paresthetica which he had prior to March 31, 1999, 
and that the demonstrated neuropathy "cannot be related to a 
lumbar puncture."  

In a December 1999 statement, a VA neurologist noted that 
injury to the nerve roots "may have occurred" during the 
Veteran's lumbar puncture.  However, evidence of pre-existing 
sciatica could not be ruled out and would not be unusual at 
the Veteran's age given his headaches and prolonged 
inactivity.  Nerve root contusion was noted to be an 
occasional and unavoidable consequence of the lumbar puncture 
procedure and was covered in obtaining the Veteran's consent.  
Normally, this would resolve without consequence, and the 
presence of underlying radiculopathy may have made the 
Veteran more vulnerable.  

An August 2002 VA treatment record indicates that the Veteran 
had a mildly abnormal neurological study, not significantly 
changed since the November 1999 EMG, with evidence of a mild 
peripheral neuropathy but no EMG evidence of active right 
lumbosacral radiculopathy.  A January 2005 private treatment 
record indicates that the Veteran gave a history of a 
traumatic lumbar puncture leading to persistent right leg 
weakness.  

In December 2006, pursuant to the Board's January 2005 
remand, the Veteran underwent a VA neurological examination 
with a doctor who reviewed the entire claims file.  The 
examiner noted outpatient clinic records and the admitting 
physician, on March 31, 1999, clearly stated that the Veteran 
had chronic extremity pain, including left heel pain, 
numbness in his right thigh, and occasional loss of balance, 
even before any procedures were performed on him during the 
hospitalization in question.  He also commented that, 
anatomically, the findings of widespread polyneuropathy seen 
on the April 1999 EMG could not be caused by a spinal tap.  
While a spinal tap could cause injury to a nerve root 
(radiculopathy) or a muscle, after acute axonal injury, it 
would take two to three weeks to see denervation on an EMG, 
and, therefore, it would be temporally unlikely that any 
nerve root or muscle injury that occurred on April 1, 1999 
would have shown up on an April 12, 1999 EMG.  The examiner 
further noted that subsequent evaluations in the neurology 
clinic, and his own EMG lab, had documented stable symptoms 
and stable to improved electrophysicology, with complete 
resolution of the irritability in the right-sided 
paraspinals.  On examination, there was decreased sensation 
over the right anterolateral thigh, unchanged from the 
Veteran's outpatient clinic examination of March 31, 1999.  
The lower extremity reflexes were completely normal.  Given 
the stability of his symptoms and his examination, there was 
no indication for a repeat EMG or NCS.

In summary, the examiner found that the Veteran did have a 
mild, chronic peripheral neuropathy affecting his upper and 
lower extremities and probably also had meralgia 
paresthetica.  Again, the examiner noted that it was not 
anatomically or temporally possible for the Veteran to have 
developed these symptoms from any procedures, including the 
lumbar puncture, from the hospitalization.  More likely than 
not, the Veteran's mild right lumbar radiculopathy occurred 
two to three weeks prior to the April 12, 1999 EMG and 
therefore could not have been caused during the 
hospitalization in question.

Overall, the Board finds that there is conflicting evidence 
as to whether the Veteran incurred any additional disability 
as a result of his April 1999 lumbar puncture.  
Significantly, the opinion of the examiner from December 
2006, which indicates no additional disability, was phrased 
in definite terms, while the December 1999 VA physician's 
statement was worded in more conditional terms (i.e., "may 
have occurred").  In any event, the claims file is entirely 
devoid of any medical opinion or other evidence suggesting 
that additional disability resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers, or as a result of an event not reasonably 
foreseeable.

The only other evidence supporting this claim is lay 
evidence, including the Veteran's hearing testimony and 
statements submitted by him and others, on his behalf.  None 
of these individuals, however, have been shown to possess the 
medical training, expertise, or credentials needed to provide 
a competent medical opinion.  Accordingly, this lay evidence 
does not constitute medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a lumbar puncture 
performed at a VAMC on April 1, 1999, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

As new and material evidence to reopen a claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
lumbar puncture performed at a VAMC on April 1, 1999 has been 
received, to this limited extent, the appeal is granted.

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
lumbar puncture performed at a VAMC on April 1, 1999, is 
denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


